ATTORNEY GRIEVANCE COMMISSION                                                               *      IN THE
OF MARYLAND
                                                                                            *      COURT OF APPEALS

                                                                                            *      OF MARYLAND
v.
                                                                                            *      Misc. Docket AG No. 13

JONATHAN ROBERT SCHUMAN                                                                     *      September Term, 2021


                                                                                   ORDER

                       Upon consideration of the Petition for Disciplinary or Remedial Action, with

attached certified copy of an Opinion entered June 10, 2021, whereby the District of

Columbia Court of Appeals disbarred Jonathan Robert Schuman from the practice of law

in the District of Columbia; and it appearing that Jonathan Robert Schuman is admitted to

the Bar of this Court, it is this 8th day of July, 2021


                       ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

Rule 19-737(d), that Jonathan Robert Schuman, Respondent, is hereby temporarily

suspended, effective immediately, from the practice of law in the State of Maryland,

pending further order of this Court; and it is further


                       ORDERED, that the Clerk of this Court shall strike the name of Jonathan Robert

Schuman from the register of attorneys in this Court and comply with the notice provisions

of Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
                                                                                       /s/ Mary Ellen Barbera
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.            Chief Judge
                            2021-07-08
                            16:26-04:00




Suzanne C. Johnson, Clerk